DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 27, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C § 112

Claims 1-7, 14, and 16-21 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for polyamides having open mesopores and a cumulative pore volume distribution of the mesopores of up to 0.127 cm3/g, does not reasonably provide enablement for polyamides having open mesopores and a cumulative pore volume distribution of the mesopores of all values above 0.01 cm3/g.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurately in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to independent claim 1, the claims (factor (a)) refer to all values of the cumulative pore volume distribution of the mesopores via the open-ended range of “at least 0.01 cm3/g”. The claims are therefore very broad in this respect. The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, contain a description of the manner of imparting polyamides with open mesopores in all pore volumes above 0.01 cm3/g. 
The present application (factors (b) and (f)-(g)) includes a disclosure that the polymer can be obtained via a precipitation process (Spec. p. 8, ll. 6-21), and the application includes examples of the precipitation of certain polyamides from ethanol and subsequently the characterization of their d50 and cumulative pore volume. The reported cumulative pore volumes for the examples range from 0.015 to 0.127 cm3/g. The specification does not include any examples or other guidance as to how to prepare polyamides having the recited pore characteristics with any larger cumulative pore volumes.
It is therefore concluded that undue experimentation would be necessary to make and use the claimed compositions comprising polyamides having open mesopores and a cumulative pore volume distribution of the mesopores of all values above 0.01 cm3/g.  MagSil Corp. v. Hitachi Glob. Storage Techs., Inc., 687 F.3d 1377 (Fed. Cir. 2012).

Dependent claims 2-7, 14, and 16-21 are ultimately dependent upon independent claim 1, and they fails to comply with the enablement requirement for the same reasons. Dependent claims 2 and 16 recite similar open-ended ranges of pore volumes and fail to comply with the enablement requirement for the same reasons.
The examiner notes that newly presented claim 22 recites an upper limit to the cumulative pore volume, and this claim is not subject to the present rejection.

Claims 7 and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Under the Supreme Court’s decision in Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014), a claim is indefinite if “viewed in light of the specification and prosecution history,” it does not “inform those skilled in the art about the scope of the invention with reasonable clarity.” Id. at 2129.
Claims 7 and 20 refer to a surface energy of “a polymer in the polymer composition”, and the claims state that the surface energy is measured by a capillary rise height method and “an evaluation method according to Owens, Wendth, Rabel, and Kaelble.”
The reference in the claims to a method’s authors or inventors is merely a reference to the source of a method rather than to the method itself. Because the claim refers only to certain people who are the source of a method rather than to an actual method of measuring surface energy, the claims do not particularly point out and distinctly claim the subject matter encompassed by the cited method. The claim therefore does not inform those skilled in the art about the scope of the invention with reasonable clarity.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Nov. 27, 2020 (herein “Remarks”) have been fully considered and they are persuasive in part.
Regarding the rejections under 35 U.S.C. § 102:
Hou describes the precipitation of a nylon in presence of 2-propanol and pigment (see example 1). Hou discloses that the pigment is encapsulated inside polymer particles (see col. 9, ll. 25-28). Hou does not specifically disclose the presence of the pigment within open mesopores. Davis describes a method (see example VII) of melting a powder of polymer and calcium carbonate. Davis does not specifically disclose the presence of the calcium carbonate within open mesopores.
The examiner is unaware of any evidence or technical reasoning that would establish whether or not the methods of Hou or Davis result in their materials being present within open mesopores. The rejections have therefore been withdrawn in light of the amendment of claim 1 to require an absorber or inhibitor within open mesopores.

The written description rejection has been withdrawn in light of the amendment of independent claim 1 to recite a polyamide.

Regarding the scope of enablement rejection: Applicant argues (p. 9 of Remarks) that the specification describes steps of controlling the temperature of a precipitation process. This argument is unpersuasive because it does not explain how (or assert that) one of ordinary skill in the art would achieve all values of the cumulative pore volume above 0.01 cm3/g by using the cited temperature conditions.
The written description rejection has been repeated above.
It is noted that newly presented claim 22 recites an upper limit to the cumulative pore volume, and this claim is not subject to the scope of enablement rejection.

Regarding the rejection under 35 U.S.C. § 112(b): Applicant argues (pp. 9-10 of Remarks) that the method of Owens, Wendth, Rabel, and Kaelble is known to those skilled in the art. Applicant also presents two mathematical formulas (p. 10 of Remarks). 
The discussion in the Remarks does not describe any steps performed in the claimed evaluation method of a capillary rise height method, including the manner in which the discussed mathematical formulas are incorporated into the evaluation method or the manner in which the parameters of the mathematical formulas are determined.
The discussed mathematical formulas are not evidence of that those skilled in the art would have been informed of the steps required of the claimed method. The claim therefore does not inform those skilled in the art about the scope of the invention with reasonable clarity.
The rejection under 35 U.S.C. § 112(b) has been repeated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764